United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Middleton, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-0619
Issued: February 19, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On January 22, 2019 appellant filed a timely appeal from July 23 and December 20, 2018
decisions of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 19-0619.1
On April 13, 2017 appellant, then a 43-year old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date she injured her neck and back when her mail truck was hit
by another vehicle as she delivered mail while in the performance of duty. By decision dated
July 23, 2018, OWCP accepted the claim for sprains of the cervical and lumbar areas of spine. It
denied the claim, however, with regard to the additional conditions of cervical and lumbar
radiculopathies, left shoulder impingement syndrome, cervical and lumbar herniated nucleus
pulposus, and cervical, thoracic, and lumbar subluxations, finding that the evidence of record was
insufficient to establish causal relationship.

1

The Board notes that, following the December 20, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

Appellant filed claims for wage-loss compensation (Form CA-7) for the period from
May 29, 2017 to December 21, 2018.
By decision dated December 20, 2018, OWCP denied appellant’s wage-loss compensation
claim for the period May 29, 2017 and continuing as the medical evidence of record was
insufficient to establish total disability from work due to the accepted conditions. It also denied
modification of the July 23, 2018 decision as to the issue of claim expansion, finding that the
medical evidence of record was insufficient to establish that the additional conditions claimed were
work related.
The Board has duly considered the matter and finds that the case is not in posture for
decision.
In the case of William A. Couch,2 the Board held that, when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
The Federal Employees’ Compensation Act provides that OWCP shall determine and make
findings of fact in making an award for or against payment of compensation after considering the
claim presented by the employee and after completing such investigation as OWCP considers
necessary with respect to the claim.3 Since the Board’s jurisdiction of a case is limited to reviewing
that evidence which was before OWCP at the time of its final decision,4 it is necessary that OWCP
review all evidence submitted by a claimant and received by OWCP prior to issuance of its final
decision. As the Board’s decisions are final as to the subject matter appealed,5 it is crucial that all
evidence relevant to that subject matter which was properly submitted to OWCP prior to the time
of issuance of its final decision be addressed by OWCP.7
The Board finds that OWCP did not review or address reports, dated April 7 and August 2
and 10, 2018, and disability certificates from Dr. Clifton Burt, a physical medicine and
rehabilitation specialist; attending physician reports (Form CA-20) and duty status reports (Form
CA-17) dated October 2, 2018 from Dr. Ravi Naik, a physician specializing in pain medicine and
anesthesiology; or physical therapy notes covering the period from April 13, 2017 to
August 21, 2018. In addition, OWCP failed to address whether appellant was entitled to wageloss compensation benefits for her attendance at medical appointments during the claimed period.

2
41 ECAB 548, 553 (1990); see also R.P., Docket No. 19-0301 (issued August 21, 2019); .K.L., Docket No.
16-1341 (issued December 20, 2016); E.Z., Docket No. 14-274 (issued March 16, 2015); Linda Johnson, 45 ECAB
439 (1994).
3

5 U.S.C. § 8124(a)(2).

4

20 C.F.R. § 501.2(c).

5

Id. at § 501.6(d).

2

For these reasons, the case will be remanded to OWCP for proper consideration of all the
evidence of record at the time of the December 20, 2018 decision. Following such further
development as OWCP deems necessary, it shall issue an appropriate decision on the claim.
IT IS HEREBY ORDERED THAT the December 20 and July 23, 2018 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: February 19, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

3

